Citation Nr: 1519506	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to payment of additional clothing allowance(s) for the year 2013.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to August 1985, from June 1986 to August 1986, and from October 1986 to June 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas, which approved the Veteran for there (3) clothing allowances and denied 3 other clothing allowances for the year 2013.  


The Board notes that in his May 2013 Notice of Disagreement (NOD), August 2013 Substantive Appeal, as well as statements dated in October 2014 the Veteran asserted he was seeking additional clothing allowance(s) for both 2012 and 2013.  He also indicated that he was appealing decisions by the Agency of Original Jurisdiction (AOJ) for both of these years.  However, the documents available for the Board's review on this matter only shows the AOJ adjudicated the clothing allowance for 2013.  Therefore, the Board does not have jurisdiction over the issue of entitlement to additional clothing allowance(s) for the year 2012, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The record reflects the Veteran was awarded 3 clothing allowances for the year 2013; one (1) for the upper extremity and two (2) for the lower extremities.

2.  The record reflects the Veteran's service-connected chronic fatigue syndrome has resulted in the use of manual wheelchair, crutches, back brace, and hinge braces (knee) resulting in damage to the upper and lower clothing garments.


CONCLUSION OF LAW

The criteria for one additional clothing allowance for the year 2013 (for a total of 4 such allowances) are met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his NOD, Substantive Appeal, and other statements of record.  He has not request a hearing in conjunction with this case.

The Board further notes the Veteran has essentially contended he is entitled to an additional clothing allowance for the year 2013 with a total of 2 for the upper extremity and 2 for the lower extremity.  As detailed below, the Board essentially awards the benefit sought on appeal.  Therefore, even if the VCAA were applicable to this case, any deficiency would be rendered moot as the Board's action represents a complete grant of the benefit sought on appeal.

In this case, the record reflects the Veteran sought multiple clothing allowances based on the use of manual wheelchair, crutches, cream, back brace, and hinge braces (knee).  He indicated that the wheelchair was for both arms and buttocks; crutches were for both arms; cream and ointment was for both arms, both legs, and back; back brace was for chest and back; and that braces were for both legs.

The May 2013 decision found the Veteran was approved for 3 clothing allowances based upon bilateral knee brace and creams; and it was stated that creams impact both upper and lower article of clothing which qualified for 3 clothing allowances per article of clothing.  In addition, the Veteran's appeal for additional clothing allowance payments were denied in the Statement of the Case (SOC) on the basis that regulations provide only two payments per upper and lower extremity are allowed; and it was stated he had one clothing allowance for upper extremity (back brace) and two for lower extremity (cream and knee braces).  

VA laws and regulations authorize payment of an annual clothing allowance to each veteran who, because of a service-connected disability, uses a prosthetic or orthopedic appliance which tends to wear or tear the veteran's clothing, or who uses physician-prescribed medication for a service-connected skin disability which causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162. 

38 C.F.R. § 3.810 provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment, when the Under Secretary for Health, or a designee, certifies that the qualifying prosthetic or orthopedic appliance or medication for a skin disorder and the use of the prosthetic, appliance, or medication is for a service-connected disability and causes damage to outer garments.  38 C.F.R. § 3.810(a)(1), (2), (3).  The regulation does not place a numeric limit on the number of clothing allowances a veteran may receive, but specifies that where multiple clothing allowances are at issue, the prosthetic or medication on which the clothing allowance request is based must affect a distinct type of article of clothing or outer garment.  

The Veteran is not service-connected for a specific knee, back, or arm disability.  Rather, he has indicated that the prosthetics in question are due to his service-connected chronic fatigue syndrome, which is currently evaluated as 100 percent disabling.  The Veteran has essentially contended that he is entitled to a clothing allowance for each body part/extremity affected by his service-connected disabilities so as to warrant 2 such allowances for the upper extremity and 2 for the lower extremity.  Moreover, he submitted a copy of a March 2014 decision which did award him these 4 clothing allowances; and stated that the bilateral knee brace, back brace, and forearm crutches impact the upper and lower article of clothing.

The Board observes the Veteran reported the same use of these appliances as part of his 2013 clothing allowance application.  Nothing in the record indicates these appliances caused more clothing damage in 2014 as opposed to 2013; i.e., nothing in the record demonstrates any reason why the benefit awarded in 2014 should not apply in 2013 as the same factual basis appears to apply to both years.  Moreover, the applicable regulation provides for two clothing allowances for damage to a single type of garment, if the veteran uses more than one appliance that damages the same garment, increasing the rate of damage, unless multiple clothing allowances are in effect.  Compare 38 C.F.R. § 3.810(a)(3) with 38 C.F.R. § 3.810(a)(2).  Further, the law mandates VA resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that the evidence of record reflects the Veteran is entitled to one additional clothing allowance for the year 2013 (for a total of 4 such allowances; 2 for the upper extremity, and 2 for the lower extremity).  Therefore, the benefit sought on appeal is allowed.


ORDER

A single additional clothing allowance for the year 2013 (for a total of 4 such allowances) is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


